DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5 recites: “the beam is one of (i) n laser beam which delivers power to a focal region of the laser beam, or (ii) an electron beam.”  Applicant is advised to replace “n laser beam” with “a laser beam”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1, 8, 11, 15 and 17 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Hyatt et al. US 2021/0146613 (hereinafter Hyatt).

Regarding claim 1, Hyatt teaches: an additive manufacturing system, comprising:
a build tool configured to deposit a feedstock material and/or deliver consolidation energy promoting consolidation of the feedstock material, within an accessible range defining a build space (Fig. 15, [0089] - - additive material is a feedstock; laser is energy); and
a controller configured to:
determine a build trajectory through the build space, the build trajectory including a plurality of build points at which the feedstock material is deposited and/or the consolidation energy is delivered ([0076] - - tool path), 
determine respective consolidation times of the feedstock material for one or more of the plurality of the build points ([0098] - - determine an actual solidification rate), determine, based at least in part on the determined consolidation times of the feedstock material, a deposition rate at which the feedstock material is deposited and/or consolidation energy is delivered to the feedstock material ([0099] - - adjust a power level of the energy beam or adjust a rate at which additive material is deposited based on the actual solidification rate), and
cause the build tool to build an object in accordance with the determined build trajectory and the determined deposition rate (Abstract - - forming a 3D build object).

Claim 11 is substantially similar to claim 1 and is rejected for the same reasons and rationale as above.

Claim 17 is substantially similar to claim 1 and is rejected for the same reasons and rationale as above.

Regarding claim 8, Hyatt teaches all the limitations of the base claims as outlined above. 

Hyatt further teaches: the controller is configured to dynamically vary at least one (i) the deposition rate at which the feedstock material is deposited and/or consolidation energy is delivered along the build trajectory ([0099] - - adjust a rate at which additive material deposited into the melt pool; adjust a power level), (ii) a speed at which the build tool moves a stream of the feedstock material or a beam of energy along the build trajectory ([0099] - - adjust the process speed).

Claim 15 is substantially similar to claim 8 and is rejected for the same reasons and rationale as above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 – 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hyatt et al. US 2021/0146613 (hereinafter Hyatt) in view of El-Siblani et al. US 2014/0306380 (hereinafter El-Siblani).

Regarding claim 2, Hyatt teaches all the limitations of the base claims as outlined above. 

But Hyatt does not explicitly teach: 

determine the deposition rate of the feedstock material based further on the determined maximum speed.

However, El-Siblani teaches:
determine, for at least a portion of the build trajectory, a maximum speed at which the build tool moves a stream of the feedstock material or a beam of energy along the build trajectory, based at least in part on the consolidation times of the feedstock material ([0113] - - the rate of solidification limit the maximum speed of travel of the linear solidification device; the linear solidification device is a build tool; the rate of solidification represents the consolidation time), and
determine the deposition rate of the feedstock material based further on the determined maximum speed ([0113] - - when power is reduced, the rate of travel must be reduced; increasing the power increases the travel speed of the linear solidification device; thus the power can be determined according to the travel speed; the power represents the deposition rate) .

Hyatt and El-Siblani are analogous art because they are from the same field of endeavor.  They all relate to 3D printing system.

Hyatt, and incorporating determine maximum speed based on consolidation time, as taught by El-Siblani.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve additive manufacturing processes, as suggested by El-Siblani ([0006]).


Claim 12 is substantially similar to claim 2 and is rejected for the same reasons and rationale as above.

Claim 18 is substantially similar to claim 2 and is rejected for the same reasons and rationale as above.

Regarding claim 3, the combination of Hyatt and El-Siblani teaches all the limitations of the base claims as outlined above. 

Hyatt further teaches: build tool includes a nozzle for outputting the stream of the feedstock material (Fig. 15, [0089] - - nozzle to deposit additive material).

Regarding claim 4, the combination of Hyatt and El-Siblani teaches all the limitations of the base claims as outlined above. 

Hyatt further teaches: the build tool includes an energy guiding element for directing a beam of energy (Fig. 15, [0089] - - a laser).

Regarding claim 5, the combination of Hyatt and El-Siblani teaches all the limitations of the base claims as outlined above. 

Hyatt further teaches: the beam is one of (i) a laser beam which delivers power to a focal region of the laser beam, or (ii) an electron beam. ([0075] - - a laser beam, an electron beam).

Claims 6, 9, 10, 13, 16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hyatt et al. US 2021/0146613 (hereinafter Hyatt) in view of GRAHAM et al. US 2019/0240775 (hereinafter GRAHAM).

Regarding claim 6, Hyatt teaches all the limitations of the base claims as outlined above. 

But Hyatt does not explicitly teach: 


However, GRAHAM teaches:
the controller is configured to minimize a build time required for a stream of the feedstock material or a beam of energy to traverse the build trajectory, subject to a constraint related to the consolidation times ([0035] - - enhancing build speed subject to constraints related to material properties; [0066] - - one constraint to produce a desirable grain structure is cooling profile over time; cooling profile over time is a constraint related to the consolidation time).

Hyatt and GRAHAM are analogous art because they are from the same field of endeavor.  They all relate to 3D printing system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above system, as taught by Hyatt, and incorporating minimize build time subject to a constraint, as taught by GRAHAM.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve manufacturing speed and finished object, as suggested by GRAHAM ([0004]).

Claim 13 is substantially similar to claim 6 and is rejected for the same reasons and rationale as above.

Claim 19 is substantially similar to claim 6 and is rejected for the same reasons and rationale as above.

Regarding claim 9, Hyatt teaches all the limitations of the base claims as outlined above. 

But Hyatt does not explicitly teach: 
the build trajectory includes a sequence of layer-specific trajectories, each layer-specific trajectory including at least one of a (i) a raster scan trajectory, (ii) a reciprocating raster scan trajectory, or (iii) a spiral trajectory.

However, GRAHAM teaches:
the build trajectory includes a sequence of layer-specific trajectories, each layer-specific trajectory including at least one of a (i) a raster scan trajectory, (ii) a reciprocating raster scan trajectory, or (iii) a spiral trajectory (Fig. 16 shows raster scan trajectory and spiral trajectory; Fig. 5, [0077] - - scan path is set for current layer; [0079] - - steps 510-532 are repeated for each layer; thus the scan path is layer specific.).

Hyatt and GRAHAM are analogous art because they are from the same field of endeavor.  They all relate to 3D printing system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above system, as taught by Hyatt, and incorporating layer specific trajectories, as taught by GRAHAM.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve manufacturing speed and finished object, as suggested by GRAHAM ([0004]).

Regarding claim 10, Hyatt teaches all the limitations of the base claims as outlined above. 

But Hyatt does not explicitly teach: 
determine a metric indicative of expected quality of the object, and
compute the trajectory to substantially minimize build time while maintaining the metric indicative of the expected quality of the item of manufacture above a threshold value.

However, GRAHAM teaches:
determine a metric indicative of expected quality of the object ([0066] - - one constraint to produce a desirable grain structure is cooling profile over time), and


Hyatt and GRAHAM are analogous art because they are from the same field of endeavor.  They all relate to 3D printing system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above system, as taught by Hyatt, and incorporating computing a trajectory to minimize build time and maintaining quality, as taught by GRAHAM.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve manufacturing speed and finished object, as suggested by GRAHAM ([0004]).

Claim 16 is substantially similar to claim 10 and is rejected for the same reasons and rationale as above.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hyatt et al. US 2021/0146613 (hereinafter Hyatt) in view of Hellestam US 2015/0088295 (hereinafter Hellestam).

Regarding claim 20, Hyatt teaches all the limitations of the base claims as outlined above. 

But Hyatt does not explicitly teach: 
determine, for a pair of points separated by at least one intermediate point on the build trajectory, a time interval between respective times when the build tool deposits the feedstock material and/or the consolidation energy at the pair of points..

However, Hellestam teaches:
determine, for a pair of points separated by at least one intermediate point on the build trajectory, a time interval between respective times when the build tool deposits the feedstock material and/or the consolidation energy at the pair of points ([0076], [0077] - - scan line 91 and scan line 92 are fused within a predetermined time interval; if the time interval is too short, the build temperature would be too high; if the time interval is too long, the build temperature would be too low; the first point of scan line 91 and the first point of scan line 92 are a pair of points).

Hyatt and Hellestam are analogous art because they are from the same field of endeavor.  They all relate to 3D printing system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above medium, as taught by Hyatt, and incorporating determining a time interval between depositing a pair of points, as taught by Hellestam.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve enable fast production without sacrificing quality, as suggested by Hellestam ([0008]).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hyatt et al. US 2021/0146613 (hereinafter Hyatt) in view of GRAHAM et al. US 2019/0240775 (hereinafter GRAHAM) and further in view of Hellestam US 2015/0088295 (hereinafter Hellestam).

Regarding claim 7, the combination of Hyatt and GRAHAM teaches all the limitations of the base claims as outlined above. 

But the combination of Hyatt and GRAHAM does not explicitly teach: 
determine, for a pair of points separated by at least one intermediate point on the build trajectory, a time interval between respective times when the build tool deposits the feedstock material and/or the consolidation energy at the pair of points..

Hellestam teaches:
determine, for a pair of points separated by at least one intermediate point on the build trajectory, a time interval between respective times when the build tool deposits the feedstock material and/or the consolidation energy at the pair of points ([0076], [0077] - - scan line 91 and scan line 92 are fused within a predetermined time interval; if the time interval is too short, the build temperature would be too high; if the time interval is too long, the build temperature would be too low; the first point of scan line 91 and the first point of scan line 92 are a pair of points).

Hyatt, GRAHAM and Hellestam are analogous art because they are from the same field of endeavor.  They all relate to 3D printing system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above system, as taught by the combination of Hyatt and GRAHAM, and incorporating determining a time interval between depositing a pair of points, as taught by Hellestam.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve enable fast production without sacrificing quality, as suggested by Hellestam ([0008]).

Claim 14 is substantially similar to claim 7 and is rejected for the same reasons and rationale as above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUHUI R PAN whose telephone number is (571)272-9872. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.